Exhibit 10.8
AMENDMENT TO EMPLOYMENT LETTER
Effective December 30, 2008
     Starwood Hotels & Resorts Worldwide, Inc. (“Company”) set out the terms of
its offer of employment to the executive named below (“Executive”) pursuant to a
letter with the date specified below (“Offer Letter”). The Company and the
Executive desire to amend the severance provisions of the Offer Letter
(“Amendment”) in order to evidence documentary compliance with Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulatory guidance
thereunder, effective on the date specified above.

         
 
  Executive:   Simon Turner
 
  Date of Offer Letter:   April 15, 2008

     In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1. The section entitled “Annual Incentive (Bonus)” is amended to specify that
payment of your 2008 bonus will be delivered in 2009, no later than March 15,
2009 (except to the extent that a portion of the bonus is deferred pursuant to
the terms of the applicable annual incentive plan).
2. The sections entitled “Sign-on Stock Equity”, “Benefits” and “COBRA Payments”
are modified to clarify that the stock options, restricted stock, sign on bonus,
legal fee reimbursement and COBRA payments specified in these sections were paid
in 2008.

3.   The first paragraph of the section entitled “Severance” is modified to read
as follows:

In the event that Starwood terminates your employment for any reason other than
cause, or you resign for good reason, Starwood will pay to you twelve months of
your then current base salary, in a lump sum less all applicable withholdings
(the “Severance Payment”), plus an amount equal to 12 times the COBRA charge on
the payment date for the type of Company-provided group health plan coverage in
effect for you (e.g., family coverage) on the date of your employment
termination less the active employee charge for such coverage in effect on the
date of your employment termination, in a lump sum less all applicable
withholdings (the “COBRA Payment”). The Severance Payment will be subject to and
conditioned upon your continuing compliance with the Non-Compete, Non-
Solicitation, Confidentiality and Intellectual Property Agreement referred to
below. In addition, the Company must deliver to you a customary release
agreement (the “Release”) on the date of your employment termination, and as a
condition to receipt of the Severance Benefit you must (i) sign the Release and
return the signed Release to the Company within the following number of days
after the date on which the Company delivers the Release to you: 14 days if you
are under age 40 on the date of your termination of employment, 21 days if you
are at least age 40 on the date of your termination of employment and if your

1



--------------------------------------------------------------------------------



 



termination of employment is not part of a group termination program within the
meaning Section 7(f)(1)(F)(ii) of the Age Discrimination in Employment Act of
1967, as amended, and 45 days if you are at least age 40 on the date of your
termination of employment and your termination is part of such a group
termination program (the “Release Period”); and (ii) not revoke the Release
within any seven-day revocation period that applies to you under the Age
Discrimination in Employment Act of 1967, as amended (the “Revocation Period”).
The Company will then pay the Severance Benefit to you in a lump sum 53 days
following the date of your termination of employment, except as provided in the
section entitled “Section 409A” below. In the event you decline or fail for any
reason to timely execute and deliver the Release or you revoke the Release, then
you will not be entitled to the Severance Benefit. The Company will pay the
COBRA Payment to you within 30 days following the date of your employment
termination, except as provided in the section entitled “Section 409A” below.
You will not be eligible for any Severance Payment or COBRA Payment if you
resign from your employment with the Company without good reason.

4.   The section entitled “Section 409A” is amended to read as follows:

This letter agreement will be construed and administered to preserve the
exemption from Section 409A of payments that qualify as short-term deferrals
pursuant to Treas. Reg. §1.409A-1(b)(4) or that qualify for the two-times
compensation exemption of Treas. Reg. §1.409A-1(b)(9)(iii). With respect to any
amounts that are subject to Section 409A, it is intended, and this Agreement
will be so construed, that such amounts and the Company’s and your exercise of
authority or discretion hereunder shall comply with the provisions of
Section 409A so as not to subject you to the payment of interest and additional
tax that may be imposed under Section 409A. For purposes of any payment in this
Agreement that is subject to Section 409A and triggered by your “termination of
employment”, (i) “termination of employment” shall have the same meaning as
“separation from service” under Section 409A(a)(2)(A)(i) of the Code, and
(ii) in the event you are a “specified employee” on the date of your termination
of employment (with such status determined by the Company in accordance with
rules established by the Company in writing in advance of the “specified
employee identification date” that relates to the date of your termination of
employment or, if later, by December 31, 2008, or in the absence of such rules
established by the Company, under the default rules for identifying specified
employees under Section 409A), any payment that is subject to Section 409A, such
payment shall not be paid earlier than six months after such termination of
employment (if you die after the date of your termination of employment but
before any payment has been made, such remaining payments that were or could
have been delayed will be paid to your estate without regard to such six-month
delay). You acknowledge and agree that the Company has made no representation to
you as to the tax treatment of the compensation and benefits provided pursuant
to this Agreement.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Amendment on the day and
year first above written.
Dated: December 30, 2008
 
Simon Turner

            Starwood Hotels & Resorts Worldwide, Inc.
    Dated: December 30, 2008  BY:           NAME: Jeffrey M. Cava        TITLE:
EVP — Human Resources     

3